         Case 1:20-cv-00060-LJV Document 14 Filed 05/05/20 Page 1 of 4



                                                                                          PS
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 RASHOD COSTON,

               Plaintiffs,

       v.                                                20-CV-60-LJV
                                                         ORDER
 COMMISSIONER of NYSDOCCS, et al.,

               Defendants.


       The pro se plaintiff, Rashod Coston, is confined at the Elmira Correctional

Facility. He has filed a complaint asserting claims under 42 U.S.C. § 1983. Docket

Item 2. He also has moved to proceed in forma pauperis. Docket Items 10 and 13.

And he has asked for leave to amend his complaint and for this Court to appoint

counsel for him. Docket Items 8, 11, and 12.

       Because Coston meets the statutory requirements of 28 U.S.C. § 1915(a) and

has filed the required authorization and certification, see Docket Items 1, 10, 13, the

Court grants his motion to proceed in forma pauperis. Therefore, under 28 U.S.C.

§§ 1915(e)(2)(B) and 1915A(a), the Court must screen the complaint. But because

Coston has moved to amend the complaint, the Court first considers that motion.


                                      DISCUSSION


I.     MOTION TO AMEND

       Coston has moved to amend the complaint. Docket Item 8. Rule 15(a) of the

Federal Rules of Civil Procedure provides that “[a] party may amend the party’s

pleading once as a matter of course at any time before the responsive pleading is
         Case 1:20-cv-00060-LJV Document 14 Filed 05/05/20 Page 2 of 4




served.” The complaint in this action was transferred to this Court only recently, it has

not been served on any of the defendants, and no responsive pleading has been filed or

served. Accordingly, Coston’s motion is granted. The Court defers screening until the

amended complaint is filed.


II.    COUNSEL REQUEST

       Coston also has asked this Court to appoint counsel for him. Docket Item 11 and

12. In deciding whether to appoint counsel, courts first assess the indigent plaintiff’s

likelihood of success on the merits of his claim. See Hodge v. Police Officers, 802 F.2d

58, 61 (2d Cir. 1986). If the claim meets this threshold requirement, courts consider a

number of other factors, including “the nature of the factual issues the claim presents[,]

. . . the plaintiff’s apparent ability to present the case[,] . . . whether appointment of

counsel would lead to a quicker and more just result by sharpening the issues and

shaping examination[,] . . . [and the plaintiff’s] efforts to obtain counsel.” Id.

       This action was commenced only recently. The defendants have not yet

answered the allegations in the complaint, so the only facts upon which this Court may

base its decision as to whether this lawsuit is of substance are Coston’s bare

allegations. Moreover, Coston has asked to amend the complaint, preventing this Court

from evaluating the merits of claims that may be amended. At this stage, the Court

therefore lacks sufficient information to consider the factors stated in Hodge. Coston’s

request for appointment of counsel accordingly is denied without prejudice as

premature.




                                               2
            Case 1:20-cv-00060-LJV Document 14 Filed 05/05/20 Page 3 of 4




                                      CONCLUSION


          Because Coston meets the statutory requirements of 28 U.S.C. § 1915(a) and

has filed the required authorization and certification, the Court grants his request to

proceed in forma pauperis. The Court also grants his motion to amend. Coston is

advised that an amended complaint is intended to completely replace the prior

complaint in the action and thus “renders [any prior complaint] of no legal effect.” Int’l

Controls Corp. v. Vesco, 556 F.2d 665, 668 (2d Cir. 1977); see also Shields v. Citytrust

Bancorp, Inc., 25 F.3d 1124, 1128 (2d Cir. 1994). Therefore, any amended complaint

must include all allegations against each of the defendants so that the amended

complaint stands alone as the only complaint that the defendants must answer in this

action.




                                             3
           Case 1:20-cv-00060-LJV Document 14 Filed 05/05/20 Page 4 of 4




                                          ORDER


         In light of the above, IT IS HEREBY

         ORDERED that Coston’s motions to proceed in forma pauperis, Docket Items 10

and 13, are GRANTED; and it is further

         ORDERED that the Clerk of Court shall reinstate Coston’s action; and it is further

         ORDERED that Coston’s motions for the assignment of counsel, Docket Item 11

and 12, are DENIED as premature; and it is further

         ORDERED that Coston’s motion to amend the complaint, Docket Item 8, is

GRANTED; Coston may amend his complaint within 45 days of the date of this

order; and it is further

         ORDERED that the Clerk of the Court shall send to Coston, along with this order,

a copy of the docket sheet; the original complaint and addendum, Docket Items 2 and 4;

a blank section 1983 complaint form; and the instructions for preparing an amended

complaint; and it is further

         ORDERED that Coston shall notify the Court in writing if his address changes.

The Court may dismiss the action if Coston fails to do so.

         SO ORDERED.

Dated:         May 5, 2020
               Buffalo, New York



                                                /s/ Hon. Lawrence J. Vilardo
                                               LAWRENCE J. VILARDO
                                               UNITED STATES DISTRICT JUDGE




                                               4
